DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office action is directed to the Applicant’s response filed 7-14-2022.

3.	Claims 1-9 and 10-20 are pending in the instant application and have been examined.

Terminal Disclaimer
4.	The terminal disclaimer filed on 7-14-2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,764,960 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
5.	Claims 1-9 and 10-20 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: 
	The prior art in the field does not teach the particular combination of features of the claimed invention, particularly including the steps for storing a key data structure wherein a key data structure stores multiple keys corresponding to multiple secure domains, and including the use of domain information and wrapped (encrypted) and unwrapped (decrypted) data blobs wherein the blobs comprise domain information. All in combination with the other claim features and in the manner of the Applicant as disclosed in his Specification.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul E. Callahan whose telephone number is (571) 272-3869.  The examiner presently works a part-time schedule and can normally be reached from 9am to 5pm on the first Monday and Tuesday and the second Thursday and Friday of the USPTO bi-week schedule.
The examiner’s email address is: Paul.Callahan1@USPTO.GOV
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Kristine Kincaid, can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is: (571) 273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PAUL E CALLAHAN/Examiner, Art Unit 2437